Citation Nr: 1803922	
Decision Date: 01/23/18    Archive Date: 01/31/18

DOCKET NO.  14-10 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right foot condition.

2.  Entitlement to service connection for a left foot condition.

3.  Entitlement to service connection for a lower back condition.

4.  Entitlement to service connection for residuals of hernia surgery.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. Breitbach, Associate Counsel

INTRODUCTION

The Veteran served on active duty with the United States Army from July 1987 to July 1990 and from February 1991 to March 1991.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

In his March 2014 VA Form 9, Substantive Appeal, the Veteran requested a hearing before the Board at the St. Petersburg RO, but in April 2014 the Veteran asked VA to continue the appeal without holding a hearing.  The Veteran's hearing request is thus considered withdrawn.

The Veteran previously filed an application seeking service connection for a bilateral foot condition and residuals of a hernia repair in January 1998.  The RO issued a rating decision in April 2000 denying the claims for service connection.  The Veteran did not appeal the decision, nor did he submit any new and material evidence within a year following the decision; therefore, the decision became final.  38 U.S.C. § 7105(c) (2012); 38 C.F.R. §§ 3.156, 20.200, 20.201, 20.302, 20.1103 (2017).  However, under 38 C.F.R. § 3.156(c), if at any time after VA issues a decision on a claim, VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim.  Here, additional, relevant service treatment records were associated with the claims file after the April 2000 rating decision was issued.  Accordingly, the matters of service connection for a right foot condition, left foot condition, and residuals of hernia surgery require review on a de novo basis.  The Board has characterized the claims accordingly.

The Veteran filed an application seeking service connection for a left knee condition and a right knee condition in August 2010, and the RO denied the claims in a March 2012 rating decision.  In the Veteran's May 2012 notice of disagreement where he appealed the issues currently before the Board, the Veteran did not appeal the issues of service connection for a left knee condition and a right knee condition.  The Veteran did not appeal the decision on the left and right knee conditions, nor did he submit any new and material evidence within a year following the decision; therefore, the decision became final on those two issues.  38 U.S.C. § 7105(c); 38 C.F.R. §§ 3.156, 20.200, 20.201, 20.302, 20.1103.  However, the Veteran raised the issues in his substantive appeal dated March 2014, but they have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017). 

The issues seeking service connection for a right foot condition, left foot condition, a lower back condition, and residuals of hernia surgery are REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Board finds that additional development is needed prior to adjudication of the issues on appeal.

With regards to the Veteran's claim for entitlement to service connection for right foot and left foot conditions, the Veteran has not been provided with a VA examination.  Dr. E.H. provided a VA opinion in February 2014 as to the etiology of the Veteran's bilateral foot condition, but Dr. E.H. did not examine the Veteran, and the nature of any current bilateral foot disability is unclear from the record.  On June 1987 service entrance examination, the Veteran's feet were noted to be abnormal.  An accompanying note indicates the Veteran had mild hammer toes of the 4th and 5th digits, bilaterally.  A 1989 service treatment record illustrates the Veteran was treated in May 1989 for corns on his feet that he had for one to two months and callous formations on the balls of his feet.  Further, a March 1990 service treatment record illustrates the Veteran was treated for blisters on his feet with no signs of an infection.  There are no medical records for the Veteran's foot conditions following the Veteran's service.  However, the Veteran stated in his substantive appeal that he is having pain and discomfort in his left foot and right foot.  As a lay person, the Veteran is competent to report symptoms capable of lay observation such as pain and discomfort as he reported in his March 2014 substantive appeal.  Since the Veteran has reported symptoms of a current foot condition and the evidence does not show whether he has a current diagnosis of a bilateral foot condition, the Board finds the February 2014 examination was inadequate, since he was not physically examined to determine whether he has a current bilateral foot disability that was caused or aggravated by his service.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Hence, remand for an examination is necessary.  

Regarding the claim for entitlement to service connection for a lower back condition, the Veteran has not been provided with a VA examination for the lower back condition.  There are no relevant service treatment records or medical records following the Veteran's service in regards to a lower back condition.  However, it appears VA may not have received complete copies of the Veteran's service treatment records.  In cases such as this, the United States Court of Appeals for Veterans Claims (Court) has held that the Board has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  In his March 2014 substantive appeal, the Veteran stated that he has pain in his lower back from his military service.  As a lay person, the Veteran is competent to report symptoms capable of lay observation such as pain, but the Veteran is not competent to opine as to the etiology of such pain.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Therefore, the Veteran should be provided with a VA examination to address the etiology of any diagnosed lower back disability.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Concerning the claim for entitlement to service connection for residuals of hernia surgery, the Veteran has not been provided with a VA examination regarding any hernia residuals.  Dr. E.H. provided a VA opinion in February 2014 as to the etiology of the residuals of the hernia repair, but Dr. E.H. did not examine the Veteran.  A service treatment record illustrates the Veteran had left inguinal hernia repair in June 1989.  There are no medical records in regards to residuals of a hernia repair following the Veteran's service.  However, in his March 2014 substantive appeal, the Veteran stated he does not lift heavy objects out of fear of hurting his groin area again, and that "every so often [his testicles] hurt for no reason."  As a lay person, the Veteran is competent to report symptoms capable of lay observation such as pain as he reported in his substantive appeal.  Therefore, since the Veteran was not physically examined in February 2014 to determine whether he had any current residuals of the in-service left inguinal hernia repair, the examination was inadequate.  Barr, 21 Vet. App. 303.  On remand, the Veteran should be provided with a VA examination to address the etiology of any diagnosed residuals of hernia surgery.  

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and afford him the opportunity to identify or submit any pertinent evidence in support of his claims, to include records of any private treatment.  Based on his response, attempt to procure copies of all records which have not been obtained from identified treatment sources.

If any of the records requested are unavailable, clearly document the claims file to that effect and notify the Veteran of any inability to obtain these records, in accordance with 38 C.F.R. § 3.159(e).

2.  After completing the development requested in item 1, schedule the Veteran for an appropriate VA examination to determine the nature, extent, and etiology of any right foot and left foot disability.  

After completing all indicated tests and studies, the examiner is to answer the following questions:

A)  Provide a diagnosis for any right or left foot disability that has existed during the pendency of the claim (since August 2010).

B)  Please identify the likely etiology of each diagnosed right and left foot disability.  Specifically, respond to the following questions:

i)  If hammer toes is diagnosed, then is it at least as likely as not (a 50% or greater probability) that the Veteran's pre-existing mild hammer toes of the 4th and 5th digits, bilaterally, noted on his June 1987 enlistment examination, underwent an increase in severity during his active duty service?

ii)  If the answer to i) is YES, then was the increase in severity clearly and unmistakably due to the natural progress of the disorder?  

iii)  For any other diagnosed right or left foot condition, is it at least as likely as not (a 50% or greater probability) that such disability is related to the Veteran's service, to include foot treatment received therein?

The examiner must fully explain the rationale for all opinions, with citation to supporting clinical data/lay statements, as deemed appropriate.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

3.  After completing the development requested in item 1, schedule the Veteran for an appropriate VA examination to determine the nature, extent, and etiology of any lower back disability.  

After completing all indicated tests and studies, the examiner is to answer the following questions:

A)  Provide a diagnosis for any lower back disability that has existed during the pendency of the claim (since August 2010).

B)  Please identify the likely etiology of each diagnosed lower back disability.  Specifically, respond to the following question for each diagnosed disability:  Is it at least as likely as not (a 50% or greater probability) that any lower back disability is related to the Veteran's service?

The examiner must fully explain the rationale for all opinions, with citation to supporting clinical data/lay statements, as deemed appropriate.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

4.  After completing the development requested in item 1, schedule the Veteran for an appropriate VA examination to determine the nature, extent, and etiology of any disability stemming from residuals of hernia surgery.  

After completing all indicated tests and studies, the examiner is to answer the following questions:

A)  Provide a diagnosis for any residuals of hernia surgery that have existed during the pendency of the claim (since August 2010).

B)  Please identify the likely etiology of each diagnosed residual of hernia surgery.  Specifically, respond to the following question for each diagnosed disability:  Is it at least as likely as not (a 50% or greater probability) that any residual of hernia surgery is related to the Veteran's service, to include the left inguinal hernia repair completed in June 1989?

The examiner must fully explain the rationale for all opinions, with citation to supporting clinical data/lay statements, as deemed appropriate.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

5.  Finally, after completing the above actions, as well as any other development that may be warranted, readjudicate the Veteran's claims in light of all the evidence of record.  If any benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
M. Sorisio
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).







